FILED
                              NOT FOR PUBLICATION                           JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ERICS CAMACHO; MAURO                        No. 12-70824
ANTONIO CAMACHO,
                                                 Agency Nos.         A088-107-323
               Petitioners,                                          A097-871-633

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges

       Jose Erics Camacho and Mauro Antonio Camacho, natives and citizens of El

Salvador, petition for review of two Board of Immigration Appeals’ (“BIA”)

orders dismissing their appeal from an immigration judge’s decision denying their

applications for asylum and withholding of removal. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, including adverse credibility determinations. Chebchoub v. INS, 257
F.3d 1038, 1042 (9th Cir. 2001). We deny in part and dismiss in part the petition

for review.

      The BIA addressed petitioners’ contention that the REAL ID Act did not

apply to their claims, and analyzed their claims under the pre-REAL ID standards.

Thus, we reject petitioners’ REAL ID Act arguments.

       Jose testified he fears the FMLN and ARENA political parties in El

Salvador and also fears gangs. Substantial evidence supports the agency’s adverse

credibility determination based on Jose’s omission from his asylum application and

declaration of his participation in FMLN demonstrations, and an incident in which

ARENA members allegedly threatened his life. See Zamanov v. Holder, 649 F.3d
969, 973 (9th Cir. 2011) (adverse credibility finding supported where omissions

from original application “went to core of [petitioner’s] alleged fear of political

persecution”). Jose’s explanations do not compel the contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Contrary to Jose’s contention, the BIA

did not find Jose failed to explain the omissions. In the absence of credible

testimony, Jose’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2                                    12-70824
      Mauro testified gang members robbed and mistreated him, and that he fears

harm by gangs if returned. Substantial evidence supports the agency’s finding that

Mauro failed to establish a nexus between his past experiences and fear of future

harm and a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground.”). We lack

jurisdiction to consider Mauro’s contention regarding political neutrality because

he failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004). We reject Mauro’s contention that the BIA applied the incorrect legal

standard or otherwise improperly analyzed his claim. Thus, Mauro’s asylum and

withholding of removal claims fail.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-70824